DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2013/0163322 A1), and further in view of Yan et al. (US 2006/0006915 A1).
Regarding claim 1, Lam et al. teach a crossbar array circuit comprising:
one or more bit lines (Fig. 4, BL0 to BLn );
one or more word lines (Fig. 4, WL0 to WLn);
one or more cell devices  (Memory cell 85) connected between the bit lines and the word lines;
one or more ADCs connected to the one or more bit lines (BL circuits can include ADCs, ¶0056);
one or more DACs connected to the one or more word lines (WL circuits can include DACs, ¶0056);
one or more access controls connected to the one or more cell devices (access controls is a very broad term, which can be met the access transistors 87. In addition, WL can also be consider access controls because the claim have not indicated the word lines and the access controls to be different); and configured to select a cell device in the one or more cell devices and to program the selected cell device (access transistor 87 is used to select a memory cell device is control the program and read of the selected cell device); and
Lam teaches a slew rate applied to the word lines of the memory device, which the slew rate control the rise and fall time for the signal applied to the word line, ¶0047. Even a slew rate controller connected to the DACs, wherein the slew rate controller is configured to receive an input signal can be implied form the controlled slew rate applied to the word line. To expedite the prosecution, Yan is introduced to teach this feature.
Yan teaches slew rate controller is configured to receive an input signal can be implied form the controlled slew rate applied to the word line (Fig. 4).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use Yan’s slew rate controller in order to prevent excessive gate stress. 
Regarding claim 2, Lam teaches the crossbar array circuit as claimed in claim 1, wherein a cell device in the one or more cell devices is a 1T1R cell (Fig. 4, memory cell is 1 transistor 1 resistor cell).
Regarding claim 3, Yan further teaches the crossbar array circuit as claimed in claim 2, wherein the 1T1R cell in the one or more cell devices comprises a transistor and an RRAM device (Fig. 4, memory cell is 1 transistor 1 resistor cell).
Regarding claim 4, Lam further teaches the crossbar array circuit as claimed in claim 2, wherein the slew rate controller is configured to transform a step function input signal into a slew rate input signal (Fig. 4).
Regarding claim 6, Lam further teaches the crossbar array circuit as claimed in claim 1, wherein a cell device in the one or more cell devices is an nTmR cell, wherein n represent an integer, and m represents a same or a different integer (Fig. 4, memory cell is 1 transistor 1 resistor cell, where the integers m and n are 1).
Regarding claim 7, Lam teaches a crossbar array circuit comprising:
one or more bit lines (Fig. 4, BL0 to BLn );
one or more word lines (Fig. 4, WL0 to WLn);
one or more cell devices (Memory cell 85) connected between the bit lines and the word lines;
one or more ADCs connected to the one or more bit lines (BL circuits can include ADCs, ¶0056);
one or more DACs connected to the one or more word lines (WL circuits can include DACs, ¶0056);
one or more access control devices connected to the one or more cell devices (access controls is a very broad term, which can be met the access transistors 87. In addition, WL can also be consider the access controls because the claim have not indicated the word lines and the access controls to be different); and configured to select a cell device in the one or more cell devices and to program the selected cell device (access transistor 87 is used to select a memory cell device is control the program and read of the selected cell device); and
Lam teaches a slew rate applied to the word lines of the memory device, which WL is coupled to access transistors. The slew rate control the rise and fall time for the signal applied to the word line, ¶0047. Thus, a slew rate controller connected to the DACs, wherein the slew rate controller is configured to receive an input signal can be implied form the controlled slew rate applied to the word line. To expedite the prosecution, Yan is introduced to teach this feature.
Yan teaches a slew rate controller connected to the one or more access controls, wherein the slew rate controller is configured to receive a signal from one of the one or more access control devices (Fig. 4).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use Yan’s slew rate controller in order to prevent excessive gate stress.
Regarding claims 8-10 and 12, the claims have the same limitations as claims 2-4 and 6. Therefore, the claims are rejected under the same grounds of rejection. 
 Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2013/0163322 A1), and further in view of Lee Woo Young (KR 2010-0106149 A1).
Regarding claim 13, Lam teaches a crossbar array circuit comprising:
one or more bit lines (Fig. 4, BL0 to BLn );
one or more word lines (Fig. 4, WL0 to WLn);
one or more 1T1R cells (Fig. 4, memory cell is 1 transistor 1 resistor cell) connected between the bit lines and the word lines;
one or more ADCs connected to the one or more bit lines (BL circuits can include ADCs, ¶0056);
one or more DACs connected to the one or more word lines (WL circuits can include DACs, ¶0056);
one or more access control devices connected to the one or more 1T1R cells and configured to select a 1T1R cell in the one or more 1T1R cells and to program the selected 1T1R cell (access control devices is a very broad term. The word line drivers/circuitry connected to the WL can be considered access control devices. Which the word line drivers select, program and read the memory cells).
Lam is silent in teaching a slew rate controller connected to the one or more bit lines, wherein the slew rate controller is configured to receive an input signal.
Lee teaches a slew rate controller connected to the one or more bit lines, wherein the slew rate controller is configured to receive an input signal (see machine translation, page 6 and top of page 7).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to control the slew rate of the bit line in order to reduce noise generated in the bit lines. 
Regarding claim 14, Lam further teaches the crossbar array circuit as claimed in claim 13, wherein a 1T1R cell in the one or more 1T1R cells comprises a transistor and an RRAM device (Fig. 4, memory cell is 1 transistor 1 resistor cell).
Regarding claim 15, Lam further teaches the crossbar array circuit as claimed in claim 13, wherein the slew rate controller is configured to transform a step function input signal into a slew rate input signal (Fig. 4).

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam  and Yan as applied to claim 2 and 7 above, and further in view of Chang et al. (US 2019/0355788 A1).
Regarding claims 5 and 11, Lam is silent in teaching a cell device in the one or more cell devices is a 2T1R cell. However, it is well-known in the art that RRAM memory cells can be 1T1R and 2T1R. To expedite prosecution, Gaillardon is used to teach RRAM memory cells to comprise 2T1R (¶0021). 
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use two transistor in a memory cell in order to have separate read and write transistors. 



Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
Applicant’s representative argues that Lam and Yan do not teach “a slew rate controller connected to the one or more DACs.” However, Lam as cited in Paragraph 0047, the falling or rising pulse applied to the word line is controlled to have a gradual decrease or increase in amplitude. The memory controller controls the slew rate of the signal of the word line. The word line is connected to the DACs. Therefore, the claimed feature is taught by Lam. In addition, Yan clearly taches controlling a slew rate of a signal applied to the gate of the transistor, see Fig. 4 and abstract. Therefore, the previous rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824